       Case 4:20-cv-03709 Document 24 Filed on 11/01/20 in TXSD Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL
CHAMPION, HON. STEVE TOTH, and
SHARON HEMPHILL;

        Plaintiffs,

v.

CHRIS HOLLINS, in his official capacity as                    Case No.: 4:20-CV-03709
Harris County Clerk;

        Defendant.


                    MOTION OF THE LINCOLN PROJECT FOR LEAVE
                   TO FILE AMICUS BRIEF IN SUPPORT OF DEFENDANT

        The Lincoln Project respectfully submits this motion for leave to file the attached amicus

brief (attached as Exhibit A) in opposition to the Plaintiffs’ request for injunctive relief and in

support of Defendant.1 A proposed order also accompanies this motion.

                                               BACKGROUND

        The Lincoln Project is an organization composed of Republicans and conservatives

dedicated to defeating candidates who have abandoned their constitutional oath, regardless of

party. To achieve that purpose, The Lincoln Project has created a broad coalition of supporters and

volunteers across the country. Many of its supporters live in Harris County, Texas. The Lincoln

Project has put that organization to work contacting, surveying, communicating with and

mobilizing voters. To those ends, The Lincoln Project has invested significant resources in Harris


1
  Counsel for The Lincoln Project attempted in good faith to confer with counsel for the Plaintiffs, Defendant and
Intervenor-Defendants. The Defendant consents to this motion. Due to the expedited nature of this proceeding, counsel
has not heard back from either Plaintiffs or Intervenor-Defendants at the time of this filing.

                                                    Page 1 of 5
      Case 4:20-cv-03709 Document 24 Filed on 11/01/20 in TXSD Page 2 of 5




County. The relief requested by Plaintiffs would undermine much of the work The Lincoln Project

has engaged in and cause a substantial burden to the voters supporting their mission within Harris

County.

                                             ARGUMENT

         While this Court does not have a specific rule governing amicus curiae briefs, it is

appropriate to draw guidance from Federal Rule of Appellate Procedure 29(b). Under that rule, a

movant must (1) explain its interest, and (2) the reason why amicus is desirable, and (3) why the

matters asserted are relevant to the case.

I.       Federal District Courts have broad discretion to allow the participation of an
         amicus curiae, and it is generally permitted where the amicus has an interest in the
         matter and can offer timely and useful information.

         District courts have “inherent authority” to grant participation by an amicus curiae, which

is derived from Federal Rule of Appellate Procedure 29. Youming Jin v. Ministry of State Sec., 557

F. Supp. 2d 131, 136 (D.D.C. 2008). In determining whether to grant leave to participate as an

amicus, District Courts have “broad discretion,” Nat’l Ass’n of Home Builders v. U.S. Army Corps

of Eng’rs, 519 F. Supp. 2d 89, 93 (D.D.C. 2007), and amicus status is generally allowed when “the

information offered is timely and useful.” Ellsworth Assocs. v. U.S., 917 F. Supp. 841, 846 (D.D.C.

1996).

         Specifically, District Courts “normally allow” an amicus brief “when the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.” Youming Jin v. Ministry of State Sec., 557 F. Supp. 2d at 137 (citing

Ryan v. Commodity Futures Trading Comm’n, 125 F. 3d 1062, 10564 (7th Cir. 1997)); Cobell v.

Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (same). This assistance to the court may take many

forms, including “ideas, arguments, theories, insights, facts or data that are not to be found in the



                                              Page 2 of 5
      Case 4:20-cv-03709 Document 24 Filed on 11/01/20 in TXSD Page 3 of 5




parties' briefs.” See Northern Mariana Islands v. United States, 2009 U.S. Dist. LEXIS 125427,

3-4 (D.D.C. Mar. 6, 2009).

       Federal Courts have also granted leave to participate as amicus to nonprofit organizations,

where those organizations had “a special interest in [the] litigation as well as a familiarity and

knowledge of the issues raised therein that could aid in the resolution of [the] case.” Ellsworth

Assocs. v. United States, 917 F. Supp. at 846.

II.    The Lincoln Project meets the criteria for acceptance as amicus curiae.

       First, The Lincoln Project has a strong interest in this case. To fulfill its mission, The

Lincoln Project is fundamentally reliant upon the ability of voters to cast ballots. The fewer barriers

to voting, the easier it is for The Lincoln Project to accomplish its goals. Over the past year, The

Lincoln Project has invested heavily to accomplish those goals in the State of Texas, particularly

in Harris County. The Lincoln Project has assigned field staff to work in Harris County recruiting

volunteers and engaging voters, it has surveyed individuals to understand preferences, it has

crafted communications intended to increase voter enthusiasm and turnout, and it has worked to

educate its supporters and aligned voters on how to participate in the electoral process. Many of

the voters contacted by The Lincoln Project in Harris County have likely taken advantage of the

drive-thru voting provided by the Defendant. The relief sought by Plaintiffs – to reject all votes

cast at drive-thru polling locations – would significantly and irreparably undermine the work

already done by The Lincoln Project and disenfranchise many of its supporters and voters.

       Second, The Lincoln Project can assist the Court by addressing potential ramifications in

this case without duplicating the arguments of the parties. The Lincoln Project works with a

specific subset of the voting population that is different than any of the current parties. Because

conservative voters tend to be older than the median, they present a particularly vulnerable



                                              Page 3 of 5
        Case 4:20-cv-03709 Document 24 Filed on 11/01/20 in TXSD Page 4 of 5




population more likely to take advantage of drive-thru polling locations. That is particularly true

in the face of a global pandemic that disproportionately affects the elderly. The Lincoln Project’s

brief details these effects.

         Third, the arguments of The Lincoln Project are relevant to the Court by providing direct

arguments, facts and data not provided by the current parties. By demonstrating how the decision

of this Court will affect additional subsets of the voting population, The Lincoln Project amicus

curiae brief will give the Court a broader understanding of potential ramifications its decision will

have.

            [Remainder of Page Left Blank Intentionally – Signature Page Follows]




                                             Page 4 of 5
         Case 4:20-cv-03709 Document 24 Filed on 11/01/20 in TXSD Page 5 of 5




                                           CONCLUSION

           For the reasons argued above, The Lincoln Project respectfully requests that it be granted

leave to file the attached amicus curiae brief.

Dated: November 1, 2020                         Respectfully submitted,

                                                /s/ Mario Nicolais
                                                Mario Nicolais2
                                                KBN Law, LLC
                                                Attorney for The Lincoln Project
                                                7830 W. Alameda Ave., Suite 103-301
                                                Lakewood, CO 80226
                                                Tel: 720.773.1526
                                                Mario@KBNlaw.com

                                                /s/ Jacob Monty
                                                Jacob Monty
                                                Monty & Ramirez LLP
                                                150 W. Parker Road, 3rd Floor
                                                Houston, TX 77076
                                                (281) 493-5529
                                                JMonty@montyramirezlaw.com

                                         Certificate of Service

       I certify that a true and accurate copy of the foregoing document was filed electronically
(via CM/ECF) on November 1, 2020, and that all counsel of record were served by CM/ECF.

                                                /s/ Jacob Monty




2
    Pro hac vice motion pending.

                                               Page 5 of 5
